CCA 38230. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted, and that the decision of the United States Air Force Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is noted that the military judge neglected to seal Appellate Exhibits IX, X, and XI, pertaining to the admissibility of matters under MRE 412. Accordingly, the Clerk is directed to seal Appellate Exhibits IX, X, and XI.